Exhibit 99 Contact:Frank J. Murdolo Vice President – Investor Relation Forest Laboratories, Inc. 909 Third Avenue New York, New York 10022 212-224-6714 Frank.Murdolo@frx.com FOREST LABORATORIES, INC. REPORTS FISCAL THIRD QUARTER 2$0.69, INCLUDING ONE-TIME CHARGES TOTALING $0.28 PER SHARE NEW YORK, January 19, 2010 - Forest Laboratories, Inc. (NYSE: FRX), an international pharmaceutical manufacturer and marketer, today announced that diluted earnings per share equaled $0.69 in the third quarter of fiscal 2010.Reported earnings per share included two one-time charges.The first was for a new product license fee of $75.0 million, or $0.25 per share net of tax, related to the previously announced product licensing agreement with Almirall, S.A. (Almirall) for LAS100977, an inhaled once-daily administered long-acting beta2 agonist for the treatment of both asthma and chronic obstructive pulmonary disease (COPD).The second was for certain restructuring costs related to our Long Island packaging facility of $14.0 million, or $0.03 per share net of tax.Reported diluted earnings per share in the third quarter of fiscal 2009 were $0.62 and included new product licensing fees of $150.0 million, or $0.41 per share net of tax, related to licensing agreements with Phenomix Corporation (Phenomix) for dutogliptin for the treatment of diabetes and Pierre Fabre Médicament (Pierre Fabre) for F2695 for the treatment of depression. Net sales for the quarter increased 8.4% to $997.0 million, from $920.0 million in the year-ago period.Sales of Lexapro® (escitalopram oxalate), an SSRI for the initial and maintenance treatment of major depressive disorder in adults and adolescents and generalized anxiety disorder in adults were $582.6 million, a decrease of 0.5% from the year-ago period. Namenda®, an NMDA receptor antagonist for the treatment of moderate and severe Alzheimer’s disease, recorded sales of $282.5 million during the quarter, an increase of 17.3% from last year’s third quarter.Sales of Bystolic® (nebivolol), a beta-blocker for the treatment of hypertension, were $47.5 million.Bystolic was launched in January 2008, and sales in last year’s fiscal third quarter were $21.0 million.The Company’s newest product, Savella® (milnacipran HCl), a selective serotonin norepinephrine dual reuptake inhibitor (SNRI) for the management of fibromyalgia, which was launched in late April 2009, recorded sales of $15.4 million.Contract revenue increased 6.5% to $55.8 million, principally due to Benicar® (olmesartan medoxomil) co-promotion income of $51.6 million, an increase of 9.1% compared to last year’s third quarter. Per the agreement with Daiichi Sankyo, active co-promotion of Benicar by Forest ended in the first quarter of fiscal 2009 and the Company now receives a gradually reducing residual royalty until the end of
